Exhibit 10.1

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

 

AMENDED AND RESTATED

1997 STOCK AWARD AND INCENTIVE PLAN

 


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

1.

PURPOSE; TYPES OF AWARDS; CONSTRUCTION

1

2.

DEFINITIONS

1

 

2.1

Affiliate

1

 

2.2

Award

1

 

2.3

Award Agreement

1

 

2.4

Beneficiary

1

 

2.5

Board

2

 

2.6

Change of Control

2

 

2.7

Code

3

 

2.8

Committee

3

 

2.9

Company

3

 

2.10

Disability

3

 

2.11

Effective Date

3

 

2.12

Exchange Act

3

 

2.13

Fair Market Value

3

 

2.14

Grantee

4

 

2.15

Non-Employee Director

4

 

2.16

Option

4

 

2.17

Other Cash-Based Award

4

 

2.18

Other Stock-Based Award

4

 

2.19

Plan

4

 

2.20

Restricted Stock

4

 

2.21

Retirement

4

 

2.22

Rule 16b-3

4

 

2.23

Securities Act

4

 

2.24

Stock

4

 

2.25

Stock Appreciation Right or “SAR”

4

 

2.26

Subsidiary

5

3.

ADMINISTRATION

5

 

i.

 


 

TABLE OF CONTENTS

(CONTINUED)

 

 

 

PAGE

 

 

 

4.

ELIGIBILITY

6

5.

STOCK SUBJECT TO THE PLAN

6

6.

SPECIFIC TERMS OF AWARDS

7

 

6.1

General

7

 

6.2

Options

7

 

6.3

SARs

8

 

6.4

Restricted Stock

9

 

6.5

Stock Awards in Lieu of Cash Awards

10

 

6.6

Other Stock-Based or Cash-Based Awards

10

 

6.7

Change in Service Capacity and Leaves of Absence

11

7.

CHANGE OF CONTROL PROVISIONS

11

 

7.1

Change of Control

11

8.

GENERAL PROVISIONS

12

 

8.1

Effective Date; Approval by Stockholders

12

 

8.2

Nontransferability

12

 

8.3

No Right to Continued Employment, etc.

12

 

8.4

Taxes

12

 

8.5

Amendment and Termination of the Plan

12

 

8.6

No Rights to Awards; No Stockholder Rights

13

 

ii.


 

TABLE OF CONTENTS

(CONTINUED)

 

 

 

PAGE

 

 

 

 

8.7

Unfunded Status of Awards

13

 

8.8

No Fractional Shares

13

 

8.9

Regulations and Other Approvals

13

 

8.10

Compliance with Section 409A of the Code

13

 

8.11

Governing Law

14

 

iii.


 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

 

AMENDED AND RESTATED

1997 STOCK AWARD AND INCENTIVE PLAN

 

AMENDED AND RESTATED:                 , 2008

APPROVED BY STOCKHOLDERS:                 , 2008

 

1.             PURPOSE; TYPES OF AWARDS; CONSTRUCTION.

 

The purpose of the Alexandria Real Estate Equities, Inc. Amended and Restated
1997 Stock Award and Incentive Plan (the “Plan”) is to afford an incentive to
selected officers, employees and independent contractors (including non-employee
directors) of Alexandria Real Estate Equities, Inc. (the “Company”), or any
Subsidiary or Affiliate that now exists or hereafter is organized or acquired,
to acquire a proprietary interest in the Company, to continue as employees or
independent contractors (including non-employee directors), as the case may be,
to increase their efforts on behalf of the Company and to promote the success of
the Company’s business.  Pursuant to Section 6 of the Plan, there may be granted
Options, Stock Appreciation Rights, Restricted Stock, and Other Stock-Based
Awards or Other Cash-Based Awards.  The Plan is designed to comply with the
requirements for “performance-based compensation” under Section 162(m) of the
Code and the conditions for exemption from short-swing profit recovery
rules under Rule 16b-3 of the Exchange Act, and shall be interpreted in a manner
consistent with the requirements thereof.

 

2.             DEFINITIONS.

 

For purposes of the Plan, the following terms shall be defined as set forth
below:

 

2.1          “Affiliate” means, at the time of determination, any entity if, at
the time of determination, (i) the Company, directly or indirectly, owns at
least fifty percent (50%) of the combined voting power of all classes of stock
of such entity or at least fifty percent (50%) of the ownership interests in
such entity or (ii) such entity, directly or indirectly, owns at least fifty
percent (50%) of the combined voting power of all classes of stock of the
Company.  The Board or Committee shall have the authority to determine the time
or times at which “Affiliate” status is determined within the foregoing
definition.

 

2.2          “Award” means any Option, SAR, Restricted Stock, or Other
Stock-Based Award or Other Cash-Based Award granted under the Plan.

 

2.3          “Award Agreement” means any written agreement, contract, or other
instrument or document evidencing an Award.

 

2.4          “Beneficiary” means the person, persons, trust or trusts that have
been designated by a Grantee in his or her most recent written beneficiary
designation filed with the Company to receive the benefits specified under the
Plan upon his or her death, or, if there is no

 

1.


 

designated Beneficiary or surviving designated Beneficiary, then the person,
persons, trust or trusts entitled by will or the laws of descent and
distribution to receive such benefits.

 

2.5          “Board” means the Board of Directors of the Company.

 

2.6          “Change of Control” shall mean the occurrence of any of the
following events:

 

(a)            Any Person (as such term is used in section 3(a)(9) of the
Exchange Act, as modified and used in sections 13(d) and 14(d) thereof, except
that such term shall not include (A) the Company or any of its subsidiaries,
(B) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its affiliates, (C) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (D) a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company)
becomes the Beneficial Owner, as such term is defined in Rule 13d-3 under the
Exchange Act, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its affiliates other than in connection
with the acquisition by the Company or its affiliates of a business)
representing twenty-five percent (25%) or more of the combined voting power of
the Company’s then outstanding securities; or

 

(b)            The following individuals cease for any reason to constitute a
majority of the number of directors then serving:  individuals who, on the date
hereof, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company’s stockholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended; or

 

(c)            There is consummated a merger or consolidation of the Company
with any other corporation, other than (A) a merger or consolidation in which
the stockholders of the Company immediately prior to such merger or
consolidation, continue to own, in combination with the ownership of any trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or any subsidiary of the Company, at least seventy-five percent (75%) of
the combined voting power of the securities of the Company (or the surviving
entity or any parent thereof) outstanding immediately after such merger or
consolidation in substantially the same proportions as their ownership of the
Company immediately prior to such merger or consolidation, or (B) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its affiliates other than in connection with the acquisition
by the Company or its affiliates of a business) representing twenty-five percent
(25%) or more of the combined voting power of the Company’s then outstanding
securities; or

 

2.


 

(d)            The stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or there is consummated an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets, other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, at least seventy-five
(75%) of the combined voting power of the voting securities of which are owned
by stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.

 

2.7          “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated thereunder.

 

2.8          “Committee” means the Board or the committee designated or
established by the Board to administer the Plan, the composition of which shall
at all times satisfy the provisions of Rule 16b-3 and may satisfy the provisions
of Section 162(m)(4)(C)(i) of the Code.

 

2.9          “Company” means Alexandria Real Estate Equities, Inc., a
corporation organized under the laws of the State of Maryland, or any successor
corporation.

 

2.10        “Disability” means, with respect to a Grantee, the inability of such
Grantee to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, as provided in 409A(a)(2)(c)(i) of the Code.

 

2.11        “Effective Date” means the date of the annual meeting of
stockholders of the Company held in 2008.

 

2.12        “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and as now or hereafter construed, interpreted and applied by
regulations, rulings and cases.

 

2.13        “Fair Market Value” means, with respect to Stock or other property,
the fair market value of such Stock or other property determined by such methods
or procedures as shall be established from time to time by the Committee. 
Unless otherwise determined by the Committee in good faith, the per share Fair
Market Value of Stock as of a particular date shall mean (i) the closing sales
price per share of Stock on the national securities exchange on which the Stock
is principally traded on the date the Award is granted (or if the Stock is not
traded on the exchange on the date the award is granted, the closing sales price
per share of Stock for the last preceding date on which there was a sale of such
Stock on such exchange), or (ii) if the shares of Stock are then traded in an
over-the-counter market, the average of the closing bid and ask prices for the
shares of Stock in such over-the-counter market for the last preceding date on
which there was a sale of such Stock in such market, or (iii) if the shares of
Stock are not then listed on a national securities exchange or traded in an
over-the-counter market, such value as the Committee, in its sole discretion,
shall determine.

 

3.


 

2.14        “Grantee” means a person who, as an employee or independent
contractor of the Company, a Subsidiary or an Affiliate, has been granted an
Award under the Plan.

 

2.15        “Non-Employee Director” means any director who is not an employee of
the Company or any of its subsidiaries or affiliates.  For purposes of this
Plan, such non-employee director shall be treated as an independent contractor.

 

2.16        “Option” means a right, granted to a Grantee under Section 6.2, to
purchase shares of Stock.  Options shall be nonstatutory stock options that are
not intended to qualify as “incentive stock options” within the meaning of
Section 422 of the Code.

 

2.17        “Other Cash-Based Award” means cash awarded to a Grantee under
Section 6.6, including cash awarded as a bonus or upon the attainment of
specified performance objectives or otherwise as permitted under the Plan.

 

2.18        “Other Stock-Based Award” means a right or other interest granted to
a Grantee under Section 6.6 that may be denominated or payable in, valued in
whole or in part by reference to, or otherwise based on, or related to, Stock,
including, but not limited to (1) unrestricted Stock awarded as a bonus or upon
the attainment of specified performance objectives or otherwise as permitted
under the Plan and (2) a right granted to a Grantee to acquire Stock from the
Company for cash.

 

2.19        “Plan” means this Alexandria Real Estate Equities, Inc. Amended and
Restated 1997 Stock Award and Incentive Plan, as amended from time to time.

 

2.20        “Restricted Stock” means an Award of shares of Stock to a Grantee
under Section 6.4 that may be subject to certain restrictions and to a risk of
forfeiture.

 

2.21        “Retirement” means the termination of a Grantee’s service with the
Company or a Subsidiary or Affiliate by retirement, as determined in accordance
with the Company’s then current employment policies and guidelines.

 

2.22        “Rule 16b-3” means Rule 16b-3, as from time to time in effect
promulgated by the Securities and Exchange Commission under Section 16 of the
Exchange Act, including any successor to such Rule.

 

2.23        “Securities Act” means the Securities Act of 1933, as amended from
time to time, and as now or hereafter construed, interpreted and applied by the
regulations, rulings and cases.

 

2.24        “Stock” means shares of the common stock, par value $.01 per share,
of the Company.

 

2.25        “Stock Appreciation Right” or “SAR” means the right, granted to a
Grantee under Section 6.3, to be paid an amount measured by the appreciation in
the Fair Market Value of Stock from the date of grant to the date of exercise of
the right, with payment to be made in cash, Stock, or property as specified in
the Award or determined by the Committee.

 

4.


 

2.26        “Subsidiary” means, at the time of determination, any corporation
(other than the Company) in an unbroken chain of corporations beginning with the
Company if, at the time of determination, each of the corporations (other than
the last corporation in the unbroken chain) owns stock possessing fifty percent
(50%) or more of the total combined voting power of all classes of stock in one
of the other corporations in the chain.  The Board or Committee shall have the
authority to determine the time or times at which “Subsidiary” status is
determined within the foregoing definition.

 

3.             ADMINISTRATION.

 

The Plan shall be administered by the Committee.  The Committee shall have the
authority in its discretion, subject to and not inconsistent with the express
provisions of the Plan, to administer the Plan and to exercise all the powers
and authorities either specifically granted to it under the Plan or necessary or
advisable in the administration of the Plan including, without limitation, the
authority (i) to grant Awards; (ii) to determine the persons to whom and the
time or times at which Awards shall be granted; (iii) to determine the type and
number of Awards to be granted, the number of shares of Stock to which an Award
may relate and the terms, conditions, restrictions and performance criteria
relating to any Award; (iv) to determine whether, to what extent, and under what
circumstances an Award may be settled, cancelled, forfeited, exchanged, or
surrendered; (v) to make adjustments in the terms and conditions of Awards in
recognition of unusual or non-recurring events affecting the Company or any
Subsidiary or Affiliate or the financial statements of the Company or any
Subsidiary or Affiliate, or in response to changes in applicable laws,
regulations, or accounting principles; provided, however, that any such
adjustments with respect to any Awards subject to the attainment of performance
objectives shall be subject to Section 6.6; (vi) to designate Affiliates;
(vii) to construe and interpret the Plan and any Award; (viii) to prescribe,
amend and rescind rules and regulations relating to the Plan; (ix) to determine
the terms and provisions of the Award Agreements (which need not be identical
for each Grantee); (x) to accelerate the time at which an Award may first be
exercised or the time during which an Award or any part thereof will vest in
accordance with the Plan, notwithstanding the provisions in an Award Agreement
stating the time at which it may first be exercised or the time during which it
will vest; provided, however, that the exercisability or vesting of any Award
may only be accelerated in the event of a Grantee’s death, Disability or
Retirement or upon a Change of Control; provided further, however, that up to
10% of the total number of shares reserved for issuance under the Plan pursuant
to Section 5 may be subject to Awards granted after the Effective Date which do
not meet the preceding acceleration limitations; and (x) to make all other
determinations deemed necessary or advisable for the administration of the Plan.

 

The Committee may appoint a chairperson and a secretary and may make such
rules and regulations for the conduct of its business as it shall deem
advisable, and shall keep minutes of its meetings.  All determinations of the
Committee shall be made by a majority of its members either present in person or
participating by conference telephone at a meeting or by written consent. The
Committee may delegate to one or more of its members or to one or more agents
such administrative duties as it may deem advisable, and the Committee or any
person to whom it has delegated duties as aforesaid may employ one or more
persons to render advice with respect to any responsibility the Committee or
such person may have under the Plan; provided, however, that any Award granted
to a Non-Employee Director shall be granted by the

 

5.

--------------------------------------------------------------------------------


 

Committee, without any such delegation.  All decisions, determinations and
interpretations of the Committee shall be final and binding on all persons,
including the Company, and any Subsidiary, Affiliate or Grantee (or any person
claiming any rights under the Plan from or through any Grantee) and any
stockholder.

 

No member of the Board or Committee shall be liable for any action taken or
determination made in good faith with respect to the Plan or any Award granted
hereunder.

 

Notwithstanding any provision of the Plan to the contrary, neither the Board nor
the Committee shall have the authority to take any of the following actions,
unless the stockholders of the Company have approved such an action within
twelve (12) months prior to such an event: (i) the reduction of the exercise
price of any outstanding Option or Stock Appreciation Right under the Plan;
(ii) the cancellation of any outstanding Option or Stock Appreciation Right
under the Plan and the grant in substitution therefor of (1) a new Option or
Stock Appreciation Right under the Plan or another equity plan of the Company
covering the same or a different number of shares of Stock, (2) Restricted Stock
(including a stock bonus), (3) an Other Stock-Based or Cash-Based Award,
(4) cash and/or (5) other valuable consideration (as determined by the Board, in
its sole discretion); or (iii) any other action that is treated as a repricing
under generally accepted accounting principles.

 

4.             ELIGIBILITY.

 

Subject to the provisions set forth below, Awards may be granted to selected
employees, officers and independent contractors (including Non-Employee
Directors) of the Company and its present or future Subsidiaries and Affiliates,
in the discretion of the Committee.  In determining the persons to whom Awards
shall be granted and the type (including the number of shares to be covered) of
any Award, the Committee shall take into account such factors as the Committee
shall deem relevant in connection with accomplishing the purposes of the Plan.

 

5.             STOCK SUBJECT TO THE PLAN.

 

The maximum number of shares of Stock reserved for the grant of Awards under the
Plan shall be, subject to adjustment as provided herein, four million thirty
thousand five hundred sixty-three  (4,030,563) shares.(1)  Such shares may, in
whole or in part, be authorized but unissued shares or shares that shall have
been or may be reacquired by the Company in the open market, in private
transactions or otherwise.

 

No more than five hundred thousand (500,000) shares may be awarded pursuant to
Options or Stock Appreciation Rights, in the aggregate, to a single individual
in a single calendar year.  No Covered Employee shall receive Other Stock-Based
Awards or Other Cash-Based Awards pursuant to Section 6.6 in excess of five
hundred thousand (500,000) shares or five million dollars ($5,000,000),
respectively, in a single calendar year.

 

--------------------------------------------------------------------------------

(1)  As of March 31, 2008, 69,437 shares remained available for the grant of
Awards under the Plan.  Accordingly, based on such March 31, 2008 number, as of
May 22, 2008, 1,100,000 shares are available for the future grant of Awards
under the Plan.

 

6.


 

If any shares subject to an Award are forfeited, cancelled, exchanged or
surrendered, or if an Award otherwise terminates or expires without a
distribution of shares to the Grantee, the shares of stock with respect to such
Award shall, to the extent of any such forfeiture, cancellation, exchange,
surrender, termination or expiration, again be available for Awards under the
Plan; provided that, in the case of forfeiture, cancellation, exchange or
surrender of shares of Restricted Stock with respect to which dividends have
been paid or accrued, the number of shares with respect to such Awards shall not
be available again for Awards hereunder unless, in the case of shares with
respect to which dividends were accrued but unpaid, such dividends are also
forfeited, cancelled, exchanged or surrendered.  Upon the exercise of any Award
granted in tandem with any other Awards or awards, such related Awards or awards
shall be cancelled to the extent of the number of shares of Stock as to which
the Award is exercised and, notwithstanding the foregoing, such number of shares
shall no longer be available for Awards under the Plan.  Shares may be issued in
connection with a merger or acquisition as permitted by NYSE Listed Company
Manual Section 303A.08 or, if applicable, NASD Rule 4350(i)(1)(A)(iii), or AMEX
Company Guide Section 711, and such issuance shall not reduce the number of
shares available for issuance under the Plan.

 

In the event that the Committee shall determine that any dividend or other
distribution (whether in the form of cash, Stock, or other property),
recapitalization, stock split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or share exchange, or other
similar corporate transaction or event, affects the Stock such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of Grantees under the Plan, then the Committee shall make such equitable
changes or adjustments as it deems necessary or appropriate to any or all of
(a) the number and kind of shares of Stock which may thereafter be issued in
connection with Awards, (b) the number and kind of shares of Stock issued or
issuable in respect of outstanding Awards, and (c) the exercise price, grant
price, or purchase price relating to any Award.

 

6.             SPECIFIC TERMS OF AWARDS.

 

6.1                               General.  The term of each Award shall be for
such period as may be determined by the Committee.  Subject to the terms of the
Plan and any applicable Award Agreement, payments to be made by the Company or a
Subsidiary or Affiliate upon the grant, maturation, or exercise of an Award may
be made in such forms as the Committee shall determine at the date of grant or
thereafter, including, without limitation, cash, Stock, or other property, and
may be made in a single payment or transfer, in installments, or on a deferred
basis.  The Committee may make rules relating to installment or deferred
payments with respect to Awards, including the rate of interest to be credited
with respect to such payments.  In addition to the foregoing, the Committee may
impose on any Award or the exercise thereof, at the date of grant or thereafter,
such additional terms and conditions, not inconsistent with the provisions of
the Plan, as the Committee shall determine.

 

6.2                               Options.  The Committee is authorized to grant
Options to Grantees on the following terms and conditions:

 

(a)           Exercise Price.  The exercise price per share of Stock purchasable
under an Option shall be determined by the Committee; provided that, such
exercise price shall

 

7.


 

be not less than the Fair Market Value of a share of Stock on the date of grant
of such Option.  The exercise price for Stock subject to an Option may be paid
in cash or subject to the approval of the Committee, by an exchange of Stock
previously owned by the Grantee, or a combination of both, in an amount having a
combined value equal to such exercise price.  Subject to the approval of the
Committee, a Grantee may pay all or a portion of the aggregate exercise price by
having shares of Stock with a Fair Market Value on the date of exercise equal to
the aggregate exercise price withheld by the Company or sold by a broker-dealer
under circumstances meeting the requirements of 12 C.F.R. § 220 or any successor
thereof, or in any other form of legal consideration that may be acceptable to
the Committee.

 

(b)           Term and Exercisability of Options.  Options shall be exercisable
over the exercise period (which shall not exceed ten years from the date of
grant), at such times and upon such conditions as the Committee may determine,
as reflected in the Award Agreement. The Committee shall have the authority to
accelerate the exercisability or vesting of any outstanding Option at such time
and under such circumstances as it, in its sole discretion, deems appropriate;
provided, however, that such exercisability and vesting may only be accelerated
in the event of a Grantee’s death, Disability or Retirement or upon a Change of
Control; provided further, however, that up to 10% of the total number of shares
reserved for issuance under the Plan pursuant to Section 5 may be subject to
Awards granted after the Effective Date which do not meet the preceding
acceleration limitations.  An Option may be exercised to the extent of any or
all full shares of Stock as to which the Option has become exercisable, by
giving written notice of such exercise to the Committee or its designated agent.

 

(c)           Termination of Employment, etc.  An Option may not be exercised
unless the Grantee is then in the employ of, or then maintains an independent
contractor relationship with, the Company, Subsidiary, or an Affiliate (or a
company, a parent, or Subsidiary company of such company issuing or assuming the
Option in a transaction to which Section 424(a) of the Code applies); provided
that, the Award Agreement may contain provisions extending the exercisability of
Options, in the event of specified terminations, to a date not later than the
expiration date of such Option.

 

(d)           Other Provisions.  Options may be subject to such other conditions
including, but not limited to, restrictions on transferability of the shares
acquired upon exercise of such Options, as the Committee may prescribe in its
discretion or as may be required by applicable law.

 

6.3                               SARs.  The Committee is authorized to grant
SARs to Grantees on the following terms and conditions:

 

(a)           In General.  An SAR shall confer on the Grantee a right to receive
an amount with respect to each share subject thereto, upon exercise thereof,
equal to the excess of (i) the Fair Market Value of one share of Stock on the
date of exercise over (ii) the grant price of the SAR (which shall be not less
than the Fair Market Value of a share of Stock on the date of grant of such
SAR).

 

8.


 

(b)           Tandem Arrangements.  An SAR granted in tandem with an Option may
be granted at the time of grant of the related Option.  An SAR granted in tandem
with an Option shall be exercisable only to the extent the underlying Option is
exercisable.

 

6.4                               Restricted Stock.  The Committee is authorized
to grant Restricted Stock to Grantees on the following terms and conditions:

 

(a)           Issuance and Restrictions.  Restricted Stock shall be subject to
such restrictions on transferability and other restrictions, if any, as the
Committee may impose at the date of grant or thereafter, which restrictions may
lapse separately or in combination at such times, under such circumstances, in
such installments, or otherwise, as the Committee may determine.  Such
restrictions may include factors relating to the increase in the value of the
Stock or to individual or Company performance such as the attainment of certain
specified individual or Company-wide performance goals or earnings per share. 
Notwithstanding the foregoing or any other provision of the Plan to the
contrary, (i) any such restrictions which may lapse on the basis of a Grantee’s
service with the Company or a Subsidiary or Affiliate shall not lapse any more
rapidly than pro rata over a three (3) year period, and any such restrictions
which may lapse on the basis of factors such as an increase in the value of the
Stock or individual or Company performance shall not lapse any earlier than one
(1) year following the date of grant of the Restricted Stock, and (ii) the
lapsing of any such restrictions may be accelerated only in the event of a
Grantee’s death, Disability or Retirement or upon a Change of Control; provided,
however, that up to 10% of the total number of shares reserved for issuance
under the Plan pursuant to Section 5 may be subject to Awards granted after the
Effective Date which do not meet the preceding vesting or acceleration
limitations.  Except to the extent restricted under the Award Agreement relating
to the Restricted Stock, a Grantee granted Restricted Stock shall have all of
the rights of a stockholder including, without limitation, the right to vote
Restricted Stock and the right to receive dividends thereon.

 

(b)           Forfeiture.  Upon termination of employment with or service to the
Company and any Subsidiary or Affiliate, or upon termination of the independent
contractor relationship, as the case may be, during the applicable restriction
period, Restricted Stock and any accrued but unpaid dividends that are at that
time subject to restrictions shall be forfeited; provided that, the Committee
may provide, by rule or regulation or in any Award Agreement, or may determine
in any individual case, that restrictions or forfeiture conditions relating to
Restricted Stock will be waived in whole or in part in the event of a Grantee’s
death, Disability or Retirement or upon a Change of Control.

 

(c)           Certificates for Stock.  Restricted Stock granted under the Plan
may be evidenced in such manner as the Committee shall determine.  If
certificates representing Restricted Stock are registered in the name of the
Grantee, such certificates shall bear an appropriate legend referring to the
terms, conditions, and restrictions applicable to such Restricted Stock, and the
Company shall retain physical possession of the certificate.

 

(d)           Dividends.  Dividends paid on Restricted Stock shall either be
paid at the dividend payment date, or be deferred for payment to such date as
determined by the Committee, in cash or in shares of unrestricted Stock having a
Fair Market Value equal to the amount of such dividends.  Stock distributed in
connection with a stock split or stock dividend,

 

9.


 

and other property distributed as a dividend, shall be subject to restrictions
and a risk of forfeiture to the same extent as the Restricted Stock with respect
to which such Stock or other property has been distributed.

 

6.5                               Stock Awards in Lieu of Cash Awards.  The
Committee is authorized to grant Stock to Grantees as a bonus, or to grant other
Awards, in lieu of Company commitments to pay cash under other plans or
compensatory arrangements.  Stock or Awards granted hereunder shall have such
other terms as shall be determined by the Committee.  Notwithstanding the
foregoing or any other provision of the Plan to the contrary, (i) any Stock or
Award granted hereunder which vests on the basis of a Grantee’s service with the
Company or a Subsidiary or Affiliate shall not vest any more rapidly than pro
rata vesting over a three (3) year period, and any Stock or Award granted
hereunder which vests on the basis of performance shall provide for a
performance period of at least one (1) year, and (ii) vesting may be accelerated
only in the event of a Grantee’s death, Disability or Retirement or upon a
Change of Control; provided, however, that (i) up to 10% of the total number of
shares reserved for issuance under the Plan pursuant to Section 5 may be subject
to Awards granted after the Effective Date which do not meet the preceding
vesting or acceleration limitations, and (ii) any Stock or Award granted
hereunder that is granted in lieu of compensation that has been earned by the
Grantee and that is otherwise payable in cash shall not be subject to the
preceding vesting limitations.

 

6.6                               Other Stock-Based or Cash-Based Awards.  The
Committee is authorized to grant to Grantees Other Stock-Based Awards or Other
Cash-Based Awards alone or in addition to any other Award under the Plan, as
deemed by the Committee to be consistent with the purposes of the Plan.  Such
Awards may be granted with value and payment contingent upon performance of the
Company or any other factors designated by the Committee, or valued by reference
to the performance of specified Subsidiaries or Affiliates.  Notwithstanding the
foregoing or any other provision of the Plan to the contrary, (i) any Other
Stock-Based Award which vests on the basis of a Grantee’s service with the
Company or a Subsidiary or Affiliate shall not vest any more rapidly than pro
rata vesting over a three (3) year period, and any Other Stock-Based Award which
vests on the basis of performance shall provide for a performance period of at
least one (1) year, and (ii) vesting may be accelerated only in the event of a
Grantee’s death, Disability or Retirement or upon a Change of Control; provided,
however, that up to 10% of the total number of shares reserved for issuance
under the Plan pursuant to Section 5 may be subject to Awards granted after the
Effective Date which do not meet the preceding vesting or acceleration
limitations.

 

The Committee shall determine the terms and conditions of such Awards at the
date of grant or thereafter; provided, however, that with respect to any such
Awards that are granted to Grantees who are, at the time of grant of such
Awards, or in the future may be, at the time of payment, exercise or issuance
(as applicable) of such Awards, “covered employees” (as such term is defined in
Section 162(m) of the Code), as determined by the Committee in its discretion,
(i) the performance objectives for each year shall be established by the
Committee not later than the latest date permissible under Section 162(m) of the
Code, and (ii) the performance objectives to be used shall be expressed in terms
of one or more of the following: earnings per share; stock price; return on
equity; net earnings; related return ratios; cash flow; net earnings growth;
earnings before interest, taxes, depreciation and amortization (EBITDA); return
on assets; total stockholder return; increase in revenues; decrease in expenses;
increase in funds

 

10.


 

from operations (FFO); increase in FFO per share; and the Company’s published
ranking against its peer group of office real estate investment trusts based on
total stockholder return, increase in FFO per share and/or FFO current and
forward multiples.

 

Performance objectives established by the Committee may be (but need not be)
different from year-to-year, and different performance objectives may be
applicable to different Grantees.  Performance objectives may be established on
a Company-wide basis or with respect to one or more business units, divisions,
Affiliates, or business segments, and in either absolute terms or relative to
the performance of one or more comparable companies or the performance of one or
more relevant indices.  At the time of the grant of any Award, the Committee is
authorized to determine whether, when calculating the attainment of performance
objectives for a certain period: (i) to exclude restructuring and/or other
specific or objectively determinable nonrecurring charges; (ii) to exclude
exchange rate effects, as applicable, for non-U.S. dollar denominated net sales
and operating earnings; (iii) to exclude the effects of changes to generally
accepted accounting principles; (iv) to exclude the effects of any statutory
adjustments to corporate tax rates; and (v) to exclude the effects of any
“extraordinary items” as determined under generally accepted accounting
principles.  In addition, the Committee retains the discretion to reduce or
eliminate the compensation or economic benefit due upon attainment of
performance objectives.

 

6.7                               Change in Service Capacity and Leaves of
Absence.  Notwithstanding anything in the Plan to the contrary, for purposes of
any Award or Award Agreement under the Plan, (i) the term “employment” shall
mean service provided to the Company, Subsidiary, or an Affiliate as an employee
or independent contractor and (ii) a change in the capacity in which a Grantee
renders service to the Company, Subsidiary, or Affiliate, whether as an employee
or independent contractor, or a change in the entity for which the Grantee
renders such service, provided that there is no interruption or termination of
the Grantee’s service with the Company, Subsidiary or Affiliate, shall not be
deemed to be a termination of employment.  The Committee or the chief executive
officer of the Company, in that party’s sole discretion, may determine whether
service shall be considered interrupted in the case of any leave of absence
approved by that party, including sick leave, military leave or any other
personal leave.  Notwithstanding the foregoing, for purposes of vesting in an
Award, service shall not be considered interrupted in the case of a leave of
absence only to such extent as may be provided in the Company’s leave of absence
policy or in the written terms of the Grantee’s leave of absence.

 

7.             CHANGE OF CONTROL PROVISIONS.

 

7.1                               Change of Control.  The following provisions
shall apply in the event of a Change of Control, unless otherwise determined by
the Committee or the Board in writing at or after grant (including under any
individual agreement), but prior to the occurrence of such Change of Control:

 

(a)           any Award carrying a right to exercise that was not previously
exercisable and vested shall become fully exercisable and vested;

 

(b)           the restrictions, deferral limitations, payment conditions, and
forfeiture conditions applicable to any other Award granted under the Plan shall
lapse and such

 

11.


 

Awards shall be deemed fully vested, and any performance conditions imposed with
respect to Awards shall be deemed to be fully achieved; and

 

(c)           any surviving corporation or acquiring corporation (or its parent
company) may assume or continue any Awards outstanding under the Plan or may
substitute similar awards (including an award to acquire the same consideration
paid to the stockholders in the Change of Control) for those outstanding under
the Plan.

 

8.             GENERAL PROVISIONS.

 

8.1                               Effective Date; Approval by Stockholders.  The
Plan, as amended and restated effective as of the date of the annual meeting of
stockholders of the Company held in 2008, shall take effect on the Effective
Date, provided that this Plan is approved by the Company’s stockholders at such
meeting.

 

8.2                               Nontransferability.  Awards shall not be
transferable by a Grantee except by will or the laws of descent and
distribution; provided, however, that the Committee may, in its sole discretion,
permit transfer of an Award in a manner consistent with applicable securities
laws upon the Grantee’s request; provided, further, however, that no Awards may
be transferred for consideration.

 

8.3                               No Right to Continued Employment, etc. 
Nothing in the Plan or in any Award granted or any Award Agreement or other
agreement entered into pursuant hereto shall confer upon any Grantee the right
to continue in the employ of or to continue as an independent contractor of the
Company, any Subsidiary or any Affiliate, or to be entitled to any remuneration
or benefits not set forth in the Plan or such Award Agreement or other agreement
or to interfere with or limit in any way the right of the Company or any such
Subsidiary or Affiliate to terminate such Grantee’s employment or independent
contractor relationship.

 

8.4                               Taxes.  The Company or any Subsidiary or
Affiliate is authorized to withhold from any Award granted, any payment relating
to an Award under the Plan, including from a distribution of Stock, or any other
payment to a Grantee, amounts of withholding and other taxes due in connection
with any transaction involving an Award, and to take such other action as the
Committee may deem advisable to enable the Company and Grantees to satisfy
obligations for the payment of withholding taxes and other tax obligations
relating to any Award.  This authority includes the authority to withhold or
receive Stock or other property and to make cash payments in respect thereof in
satisfaction of a Grantee’s tax obligations.  Notwithstanding the foregoing, no
shares of Stock shall be withheld to satisfy withholding and other tax
obligations with a value exceeding the minimum amount of tax required to be
withheld by law.

 

8.5                               Amendment and Termination of the Plan.  The
Board may at any time and from time to time alter, amend, suspend, or terminate
the Plan in whole or in part; provided that, if the Committee determines that
stockholder approval of an amendment is necessary or desirable in order for the
Plan to comply or continue to comply with any applicable law, such amendment
shall not be effective unless the same shall be approved by the requisite vote
of the stockholders of the Company entitled to vote thereon. Notwithstanding the
foregoing but subject to Section 8.10, no amendment shall affect adversely any
of the rights of any Grantee, without

 

12.


 

such Grantee’s consent, under any Award theretofore granted under the Plan. 
Unless terminated sooner by the Board, the Plan automatically shall terminate on
the day immediately preceding the tenth anniversary of the Effective Date.

 

8.6                               No Rights to Awards; No Stockholder Rights. 
No Grantee shall have any claim to be granted any Award under the Plan, and
there is no obligation for uniformity of treatment of Grantees.   Except as
provided specifically herein, a Grantee or a transferee of an Award shall have
no rights as a stockholder with respect to any shares covered by the Award until
the date of the issuance of a stock certificate to him for such shares.

 

8.7                               Unfunded Status of Awards.  The Plan is
intended to constitute an “unfunded” plan for incentive and deferred
compensation.  With respect to any payments not yet made to a Grantee pursuant
to an Award, nothing contained in the Plan or any Award shall give any such
Grantee any rights that are greater than those of a general creditor of the
Company.

 

8.8                               No Fractional Shares.  No fractional shares of
Stock shall be issued or delivered pursuant to the Plan or any Award.  The
Committee shall determine whether cash, other Awards, or other property shall be
issued or paid in lieu of such fractional shares or whether such fractional
shares or any rights thereto shall be forfeited or otherwise eliminated.

 

8.9                               Regulations and Other Approvals.

 

(a)           The obligation of the Company to sell or deliver Stock with
respect to any Award granted under the Plan shall be subject to all applicable
laws, rules and regulations, including all applicable federal and state
securities laws, and the obtaining of all such approvals by governmental
agencies as may be deemed necessary or appropriate by the Committee.

 

(b)           Each Award is subject to the requirement that, if at any time the
Committee determines, in its absolute discretion, that the listing, registration
or qualification of Stock issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Award or the issuance of
Stock, no such Award shall be granted or payment made or Stock issued, in whole
or in part, unless listing, registration, qualification, consent or approval has
been effected or obtained free of any conditions not acceptable to the
Committee.

 

(c)           In the event that the disposition of Stock acquired pursuant to
the Plan is not covered by a then current registration statement under the
Securities Act and is not otherwise exempt from such registration, such Stock
shall be restricted against transfer to the extent required by the Securities
Act or regulations thereunder, and the Committee may require a Grantee receiving
Stock pursuant to the Plan, as a condition precedent to receipt of such Stock,
to represent to the Company in writing that the Stock acquired by such Grantee
is acquired for investment only and not with a view to distribution.

 

8.10                        Compliance with Section 409A of the Code.  To the
extent that the Committee determines that any Award granted under the Plan is
subject to Section 409A of the Code, the Award Agreement evidencing such Award
shall incorporate the terms and conditions necessary to avoid the consequences
specified in Section 409A(a)(1) of the Code.  To the extent

 

13.


 

applicable, the Plan and Award Agreements shall be interpreted in accordance
with Section 409A of the Code and other interpretive guidance issued
thereunder.  Notwithstanding any provision of the Plan to the contrary, in the
event that the Committee determines that any Award may be subject to
Section 409A of the Code and related Department of Treasury guidance, the Board
may adopt such amendments to the Plan and the applicable Award Agreement or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the Board
determines are necessary or appropriate to (i) exempt the Award from
Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (ii) comply with the
requirements of Section 409A of the Code and other interpretive guidance issued
thereunder.

 

8.11                        Governing Law.  The Plan and all determinations made
and actions taken pursuant hereto shall be governed by the laws of the State of
Maryland without giving effect to the conflict of laws principles thereof.

 

IN WITNESS WHEREOF, the Plan is hereby adopted by a duly authorized officer of
Alexandria Real Estate Equities, Inc. on this 22 day of May, 2008.

 

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

 

 

 

 

 

By:

/s/ Dean Shigenaga

 

 

 

 

Name:

Dean Shigenaga

 

 

 

 

Title:

Chief Financial Officer

 

14.

 